Cobb, J.
Is the plea of usury a good defense to a negotiable promissory note when it is sought to be enforced by one who is a bona fide holder for value and who acquired title before maturity? That such a note would be void in the hands of an innocent purchaser as to the usury, and such part of the debt as is declared by law to be forfeited on account of the usury, is a principle well settled in this State. This doctrine was first announced in the case of Bailey v. Lumpkin, 1 Kelly, 392, and was adhered to in the case of Laramore v. Bank of Americus, 69 Ga. 722. There are no decisions of this court either overruling or criticising these cases.

Judgment reversed.


All the Justices concurring.